                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


MARVIN SPENCER,                           Case No. 17-cv-5035 (DSD/TNL)

                  Plaintiff,

v.

JOEL L. BROTT, Sheriff; DR. TODD
LEONARD, Physician; MICHELL SKROCH,
BSIU/CCHD Nursing Dir.; GWEN BLOSSOM
ENGLAND, CNP, RN; DR. DIANA
VANDERBEEK, Assistant Physician; CAPT.
TOM ZERWAS; SGT. TRAVIS LINDSTROM;
SGT. BRAD BOHN, Badge #3419; C/O JIM
ROURKE, Badge #3341; C/O ANNE HERBST,
Badge #3473; C/O JOHNNIE GILBERT; C/O
LISA SHORE, Badge #2163; C/O JOSHUA
JESBERG, Badge #3304; C/O CATHERINE
KOCH, Badge #2145; C/O OLUWASEUN
JIBOWU, Badge #3397; C/O DENISE COOK;
C/O TAMMY BOROS; C/O NICHOLAS
SIMON, Badge #3384; C/O LOGAN BARRETT,
Badge #3305; C/O YVONNE ADAMS, Badge
#1757; C/O AMY KAHLER, Badge #1901; C/O
DAN WORBER, Badge #3360; C/O LAURA
HOLMQUIST, Badge #1719; and C/O LORI
BENNETT, Badge #1409,

                  Defendants.


MARVIN SPENCER,                           Case No. 17-cv-5220 (DSD/TNL)

                  Plaintiff,

v.

JOEL L. BROTT, Sheriff; DR. TODD
LEONARD, Physician; MICHELL SKROCH,
BSIU/CCHD Nursing Dir.; GWEN BLOSSOM
ENGLAND, CNP, RN; DR. DIANA
VANDERBEEK, Assistant Physician; CAPT.
TOM ZERWAS; SGT. ARIC HANSON, Badge

                                    1
 #3401; SGT. REBECCA BEAL, Badge #3418;
 SGT. TRAVIS LINDSTROM, Badge #; SGT.
 BRAD BOHN, Badge #3419; C/O JIM
 ROURKE, Badge #3341; C/O ANNE HERBST,
 Badge #3473; C/O JOHNNIE GILBERT, Badge
 #; C/O LISA SHORE, Badge #2163; C/O
 JOSHUA JESBERG, Badge #3304; C/O
 CATHERINE KOCH, Badge #2145; C/O
 OLUWASEUN JIBOWU, Badge #3397; C/O
 DENISE COOK; C/O TAMMY BOROS, Badge
 #; C/O NICHOLAS SIMON, Badge #3384; C/O
 LOGAN BARRETT, Badge #3305; C/O
 YVONNE ADAMS, Badge #1757; C/O AMY
 KAHLER, Badge #1901; C/O DAN WORBER,
 Badge #3360; C/O LAURA HOLMQUIST,
 Badge #1719; C/O LORI BENNETT, Badge
 #1409; C/O CHRISTOPHER HANSEN, Badge
 #1074; C/O THERESA KLINGE, Badge #;
 JENNIE R. THOMPSON, RN; GWENDOLYN
 BLOSSOM ENGLAND, RN; ALYSSA
 PFEIFER, RN; MICHELLE SKROCH, RN;
 MINDI JOHNSON, CMA; BRIONY BOHN,
 LPN; CASSANDRA JAMES, RN; and KAYLA
 HERTENSTEIN, RN,

                      Defendants.


                                          ORDER


     I. DR. LEONARD, SKROCH & BLOSSOM ENGLAND SHALL ANSWER OR
                   OTHERWISE RESPOND IN SPENCER II

       Pro se Plaintiff Marvin J. Spencer returned completed Marshal Service Forms for

Defendants Dr. Todd Leonard, Michelle Skroch, and Gwen Blossom England, among others, on

April 24, 2019.   On May 17, 2019, Notices of a Lawsuit and Requests to Waive Service of a

Summons were sent to Dr. Leonard, Skroch, and Blossom England in Spencer I, No. 17-cv-5035,

and Spencer II, No. 17-cv-5220. (ECF No. 58 in No. 17-cv-5035; ECF No. 38 in No. 17-cv-5220.)

       Dr. Leonard, Skroch, and Blossom England filed a waiver of service on June 14, 2019 in

                                             2
Spencer I, (ECF No. 69 in No. 17-cv-5035), and subsequently filed an Answer in that matter on

June 27, 2019, (ECF No. 73 in No. 17-cv-5035). 1 Thus, notwithstanding that Dr. Leonard, Skroch,

and Blossom England were sent Notices of a Lawsuit and Requests to Waive Service of a

Summons in both Spencer I and II on the same day, they only filed a waiver and an Answer in

Spencer I.

        Spencer I and II were previously consolidated. (ECF No. 32 in No. 17-cv-5035; ECF No.

16 in No. 17-cv-5220.) While “consolidation is permitted as a matter of convenience and economy

in administration, . . . it does not merge the suits into a single cause, or change the rights of the

parties, or make those who are parties in one suit parties in another.” Hall v. Hall, 138 S. Ct. 1118,

1127 (2018) (quotation omitted); see also Horizon Asset Mgmt. Inc. v. H & R Block, Inc., 580 F.3d

755, 769 (8th Cir. 2009) (“A consolidated case retains its independent status . . . .” (quotation

omitted)).

        Accordingly, Dr. Leonard, Skroch, and Blossom England shall answer or otherwise

respond to the Complaint in Spencer II within 10 days from the date of this Order.

        If no answer or other response is filed by Dr. Leonard, Skroch, and Blossom England in

Spencer II within 10 days from the date of this Order, Plaintiff shall file an application for entry

of default or motion for default in Spencer II within 30 days of the date of this Order. In the event

that Dr. Leonard, Skroch, and Blossom England do not file an answer or other response in Spencer

II within 10 days from the date of this Order and Plaintiff does not file an application for entry of

default or motion for default in Spencer II within 30 days of the date of this Order, the Court will

recommend that Dr. Leonard, Skroch, and Blossom England be dismissed from Spencer II.



1
  Defendant Dr. Diana VanDerBeek was also included in the waiver and Answer. (ECF Nos. 69, 73 in No. 17-cv-
5035.) Dr. VanDerBeek was voluntarily dismissed from Spencer I and II, however, on May 2, 2019. (ECF No. 54
in No. 17-cv-5035; ECF No. 34 in No. 17-cv-5220.) See Fed. R. Civ. P. 41(a)(1)(A)(i).

                                                     3
        Alternatively, the parties may advise the undersigned in writing of any good cause to the

contrary.

                                  II. MOTION FOR DOCKET SHEET

        Plaintiff has filed a motion requesting a copy of the docket in Spencer I. Plaintiff’s Motion

for Docket Sheet (ECF No. 83 in No. 17-cv-5035) is GRANTED.2 Although Plaintiff has only

requested a copy of the docket in Spencer I, the Court will direct that he be provided a copy of the

docket in Spencer II as well. The Clerk of Court shall provide Plaintiff with copies of the

docket in Spencer I and II.




                                          [Continued on next page.]




2
  On November 12, 2019, the Court received another motion from Plaintiff (ECF No. 86 in No. 17-cv-5035),
requesting both an updated docket sheet and two copies of “a memorandum by Ms. Tate Unit Counselor, from
Victorville Complex 2 – regarding [his] legal property.” In the motion, Plaintiff states that payment for the
requested copies is on its way. Because the Court has not yet received Plaintiff’s payment, that motion remains
pending before the Court.

                                                         4
                                         III. REMEDIES

       Failure to comply with any provision of this Order or any other prior consistent Order shall

subject the non-complying party, non-complying counsel and/or the party such counsel represents

to any and all appropriate remedies, sanctions and the like, including without limitation:

assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

exclusion or limitation of witnesses, testimony, exhibits, and other evidence; striking of pleadings;

complete or partial dismissal with prejudice; entry of whole or partial default judgment; and/or

any other relief that this Court may from time to time deem appropriate.


       IT IS SO ORDERED.



Date: November      21   , 2019                               s/ Tony N. Leung
                                                      Tony N. Leung
                                                      United States Magistrate Judge
                                                      District of Minnesota


                                                      Spencer v. Brott et al.
                                                      Case No. 17-cv-5035 (DSD/TNL)

                                                      Spencer v. Brott et al.
                                                      Case No. 17-cv-5220 (DSD/TNL)




                                                 5
